20-12212-mew      Doc 2    Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                        Pg 1 of 32



Andrew G. Dietderich
Brian D. Glueckstein
Benjamin S. Beller
Noam R. Weiss
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004-2498
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Proposed Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   x
                                                   :
In re                                              :
                                                   :
GARRETT MOTION INC.,                               :   Chapter 11
                                                   :
                                   Debtor.         :   Case No. _____ (__)
                                                   :
Tax I.D. No.: XX-XXXXXXX                           :
                                                   :
                                                   x
                                                   :
In re                                              :
                                                   :
BRH LLC,                                           :   Chapter 11
                                                   :
                                  Debtor.          :   Case No. _____ (__)
                                                   :
Tax I.D. No.: XX-XXXXXXX                           :
                                                   :
                                                   x
                                                   :
In re                                              :
                                                   :
CALVARI LIMITED,                                   :   Chapter 11
                                                   :
                                  Debtor.          :   Case No. _____ (__)
                                                   :
Tax I.D. No.: XX-XXXXXXX                           :
                                                   :
                                                   x


                                             -2-
SC1:5221165.11
20-12212-mew        Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                         Pg 2 of 32



                                                 x
                                                 :
In re                                            :
                                                 :
FRICTION MATERIALS LLC.,                         :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT ASASCO INC.,                             :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT BORROWING LLC,                           :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT HOLDING COMPANY SÀRL,                    :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x




                                           -3-
SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                      Pg 3 of 32



                                   :
In re                              :
                                   :
GARRETT LX I S.À R.L.,             :                 Chapter 11
                                   :
                          Debtor.  :                 Case No. _____ (__)
                                   :
Tax I.D. No.: N/A                  :
                                   :
                                   x
                                   :
In re                              :
                                   :
GARRETT LX II S.À R.L.,            :                 Chapter 11
                                   :
                          Debtor.  :                 Case No. _____ (__)
                                   :
Tax I.D. No.: XX-XXXXXXX           :
                                   :
                                   x
                                   :
In re                              :
                                   :
GARRETT LX III S.À R.L.,           :                 Chapter 11
                                   :
                          Debtor.  :                 Case No. _____ (__)
                                   :
Tax I.D. No.: XX-XXXXXXX           :
                                   :
                                   x
                                   :
In re                              :
                                   :
GARRETT MOTION AUTOMOTIVE RESEARCH :
                                                     Chapter 11
MEXICO S. DE R.L. DE C.V,          :
                                   :
                                                     Case No. _____ (__)
                          Debtor.  :
                                   :
Tax I.D. No.: N/A                  :
                                   :
                                   x




                                        -4-
SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                      Pg 4 of 32



                                      x
                                      :
In re                                 :
                                      :
GARRETT MOTION AUSTRALIA PTY LIMITED, :              Chapter 11
                                      :
                         Debtor.      :              Case No. _____ (__)
                                      :
Tax I.D. No.: XX-XXXXXXX              :
                                      :
                                      x
                                      :
In re                                 :
                                      :
GARRETT MOTION HOLDINGS INC.,         :              Chapter 11
                                      :
                         Debtor.      :              Case No. _____ (__)
                                      :
Tax I.D. No.: XX-XXXXXXX              :
                                      :
                                      x
                                      :
In re                                 :
                                      :
GARRETT MOTION HOLDINGS II INC.,      :              Chapter 11
                                      :
                         Debtor.      :              Case No. _____ (__)
                                      :
Tax I.D. No.: N/A                     :
                                      :

                                     :
In re                                :
                                     :
GARETT MOTION INTERNATIONAL SERVICES :
                                                     Chapter 11
S.R.L.,                              :
                                     :
                                                     Case No. _____ (__)
                        Debtor.      :
                                     :
Tax I.D. No.: N/A                    :




                                        -5-
SC1:5221165.11
20-12212-mew      Doc 2    Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                        Pg 5 of 32



                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND A LIMITED,               :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND B LIMITED,               :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND C LIMITED,               :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND LIMITED,                 :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x




                                          -6-
SC1:5221165.11
20-12212-mew        Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                         Pg 6 of 32



                                                 :
In re                                            :
                                                 :
GARRETT MOTION ITALIA S.R.L.,                    :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION JAPAN INC.,                       :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION LLC,                              :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No. XX-XXXXXXX                          :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION MEXICO S.A. DE C.V,               :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: 98‐1009403                         :
                                                 :




                                           -7-
SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                      Pg 7 of 32



                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION ROMANIA S.R.L.,      :                Chapter 11
                                    :
                         Debtor.    :                Case No. _____ (__)
                                    :
Tax I.D. No.: N/A                   :
                                    :
                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION SÀRL,                :                Chapter 11
                                    :
                         Debtor.    :                Case No. _____ (__)
                                    :
Tax I.D. No.: XX-XXXXXXX            :
                                    :
                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION SLOVAKIA S.R.O.,     :                Chapter 11
                                    :
                         Debtor.    :                Case No. _____ (__)
                                    :
Tax I.D. No.: N/A                   :
                                    :
                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION SWITZERLAND HOLDINGS :
                                                     Chapter 11
SÀRL,                               :
                                    :
                                                     Case No. _____ (__)
                         Debtor.    :
                                    :
Tax I.D. No.: XX-XXXXXXX            :

                                              x




                                        -8-
SC1:5221165.11
20-12212-mew        Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                         Pg 8 of 32



                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK A LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK B LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK C LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK D LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x




                                           -9-
SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                      Pg 9 of 32



                                     x
                                     :
In re                                :
                                     :
GARRETT MOTION UK LIMITED,           :               Chapter 11
                                     :
                        Debtor.      :               Case No. _____ (__)
                                     :
Tax I.D. No.: N/A                    :
                                     :
                                     x
                                     :
In re                                :
                                     :
GARRETT TRANSPORTATION I INC.,       :               Chapter 11
                                     :
                        Debtor.      :               Case No. _____ (__)
                                     :
Tax I.D. No. XX-XXXXXXX              :
                                     :
                                     x
                                     :
In re                                :
                                     :
GARRETT TRANSPORTATION SYSTEMS LTD, :                Chapter 11
                                     :
                        Debtor.      :               Case No. _____ (__)
                                     :
Tax I.D. No.: N/A                    :
                                     :
                                     x
                                     :
In re                                :
                                     :
GARRETT TRANSPORTATION SYSTEMS UK II :
                                                     Chapter 11
LTD ,                                :
                                     :
                                                     Case No. _____ (__)
                        Debtor.      :
                                     :
Tax I.D. No.: N/A                    :

                                              x




                                       -10-
SC1:5221165.11
20-12212-mew         Doc 2     Filed 09/20/20 Entered 09/20/20 20:28:28            Main Document
                                           Pg 10 of 32



                                                          x
                                                          :
In re                                                     :
                                                          :
GARRETT TS LTD,                                           :      Chapter 11
                                                          :
                                      Debtor.             :      Case No. _____ (__)
                                                          :
Tax I.D. No.: XX-XXXXXXX                                  :
                                                          :
                                                          x
                                                          :
In re                                                     :
                                                          :
GARRETT TURBO LTD,                                        :      Chapter 11
                                                          :
                                      Debtor.             :      Case No. _____ (__)
                                                          :
Tax I.D. No.: N/A                                         :
                                                          :
                                                          x

            DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) DIRECTING
                 JOINT ADMINISTRATION OF CHAPTER 11 CASES AND
             (II) WAIVING REQUIREMENTS OF SECTION 342(c)(1) OF THE
           BANKRUPTCY CODE AND BANKRUPTCY RULES 1005 AND 2002(n)

                 Garrett Motion Inc. and certain of its affiliated debtors and debtors-in-possession

(collectively, the “Debtors”) hereby submit this motion (this “Motion”) for entry of an order,

substantially in the form attached hereto as Exhibit A (the “Order”), pursuant to section 105(a) of

title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and rule

1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (a) directing

the joint administration of the Debtors’ chapter 11 cases (the “Chapter 11 Cases”) and the

consolidation thereof for procedural purposes only and (b) granting related relief. The facts and

circumstances supporting this Motion are set forth in the concurrently filed Declaration of Sean

Deason in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (the “Deason

First Day Declaration”) and the Declaration of Scott Tandberg in Support of the Debtors’


                                                 -11-
SC1:5221165.11
20-12212-mew          Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28            Main Document
                                          Pg 11 of 32



Chapter 11 Petitions and First Day Pleadings (the “Tandberg First Day Declaration” and,

together with the Deason First Day Declaration, the “First Day Declarations”). In further support

of the Motion, the Debtors respectfully state as follows:

                                            Background

                 1.     Garrett Motion Inc. is a Delaware corporation established in 2018, with its

headquarters located in Rolle, Switzerland. The Debtors design, manufacture and sell highly

engineered turbocharger, electric-boosting and connected vehicle technologies.

                 2.     On the date hereof (the “Petition Date”), each of the Debtors filed with the

Court a voluntary petition for relief under the Bankruptcy Code. Each Debtor continues to

operate its business and manage its properties as a debtor-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No creditors’ committee has been appointed in these

Chapter 11 Cases.

                 3.     Additional factual background relating to the Debtors’ businesses and the

commencement of these Chapter 11 Cases is set forth in detail in the First Day Declarations.

                                            Jurisdiction

                 4.     The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. Venue is proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicates for the

relief requested herein are section 105(a) of the Bankruptcy Code and Bankruptcy Rule 1015(b).

                                         Relief Requested

                 5.     By this Motion, the Debtors request entry of the Order, substantially in the

form attached hereto as Exhibit A, directing joint administration of these Chapter 11 Cases for




                                                -12-
SC1:5221165.11
20-12212-mew           Doc 2      Filed 09/20/20 Entered 09/20/20 20:28:28                       Main Document
                                              Pg 12 of 32



procedural purposes only, pursuant to section 105(a) of the Bankruptcy Code and rule 1015(b) of

the Bankruptcy Rules.

                 6.       Specifically, the Debtors respectfully request that the Court maintain one

file and one docket for all of these Chapter 11 Cases under the case of Garrett Motion Inc. and

that these Chapter 11 Cases be administered under a consolidated caption, as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________ x
                                             :
In re                                        :                              Chapter 11
                                             :
                            1
GARRETT MOTION INC., et al.,                 :                              Case No. _____ (__)
                                             :
                              Debtors.       :                              Jointly Administered
                                             :
____________________________________________ x


1   The last four digits of Garrett Motion Inc.’s tax identification number are 3189. Due to the large number of
    debtor entities in these Chapter 11 Cases, for which the Debtors have requested joint administration, a complete
    list of the Debtors and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
    agent at http://www.kccllc.net/garrettmotion. The Debtors’ corporate headquarters is located at La Pièce 16,
    Rolle, Switzerland.
                 7.       The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code and Bankruptcy

Rules 1005 and 2002(n).

                 8.       The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket in each of the Chapter 11 Cases (except that of Garrett

Motion Inc.), to reflect the joint administration of these Chapter 11 Cases:

         An Order has been entered in this case in accordance with rule 1015(b) of the
         Federal Rules of Bankruptcy Procedure directing the procedural consolidation and
         joint administration of the chapter 11 cases of Garrett Motion Inc. Case No.
         _______ (___); BRH LLC Case No. _______ (___); Calvari Limited Case No.
         _______ (___); Friction Materials LLC Case No. _______ (___); Garrett ASASCO
         Inc. Case No. _______ (___); Garrett Borrowing LLC Case No. _______ (___);

                                                        -13-
SC1:5221165.11
20-12212-mew           Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28            Main Document
                                           Pg 13 of 32



         Garrett Holding Company Sàrl Case No. _______ (___); Garrett LX I S.à r.l. Case
         No. _______ (___); Garrett LX II S.à r.l. Case No. _______ (___); Garrett LX III
         S.à r.l. Case No. _______ (___); Garrett Motion Automotive Research Mexico S.
         de R.L. de C.V Case No. _______ (___); Garrett Motion Australia Pty Limited
         Case No. _______ (___); Garrett Motion Holdings Inc. Case No. _______ (___);
         Garrett Motion Holdings II Inc. Case No. _______ (___); Garrett Motion
         International Services S.r.l. Case No. _______ (___); Garrett Motion Ireland A
         Limited Case No. _______ (___); Garrett Motion Ireland B Limited Case No.
         _______ (___); Garrett Motion Ireland C Limited Case No. _______ (___); Garrett
         Motion Ireland Limited Case No. _______ (___); Garrett Motion Italia S.r.l. Case
         No. _______ (___); Garrett Motion Japan, Inc. Case No. _______ (___); Garrett
         Motion LLC Case No. _______ (___); Garrett Motion México S.A. de C.V Case
         No. _______ (___); Garrett Motion Romania S.r.l. Case No. _______ (___); Garrett
         Motion Sàrl Case No. _______ (___); Garrett Motion Slovakia s.r.o. Case No.
         _______ (___); Garrett Motion Switzerland Holdings Sàrl Case No. _______
         (___); Garrett Motion UK A Limited Case No. _______ (___); Garrett Motion UK
         B Limited Case No. _______ (___); Garrett Motion UK C Limited Case No.
         _______ (___); Garrett Motion UK D Limited Case No. _______ (___); Garrett
         Motion UK Limited Case No. _______ (___); Garrett Transportation I Inc. Case
         No. _______ (___); Garrett Transportation Systems Ltd Case No. _______ (___);
         Garrett Transportation Systems UK II Ltd Case No. _______ (___); Garrett TS Ltd
         Case No. _______ (___); and Garrett Turbo Ltd Case No. _______ (___). The
         docket in the chapter 11 case of Garrett Motion Inc., Case No. _______ (___)
         should be consulted for all matters affecting this case.

                 9.      The Debtors also seek authority to file their monthly operating reports

required by the Operating Guidelines and Reporting Requirements for Debtors in Possession

and Trustees, issued by the Office of the United States Trustee for the Southern District of New

York (the “U.S. Trustee”), by consolidating the information required for each Debtor in one

report that tracks and breaks out disbursements on a debtor-by-debtor basis in each monthly

operating report.

                                           Basis for Relief

                 10.     Bankruptcy Rule 1015(b) provides that if “two or more petitions are

pending in the same court by or against . . . a debtor and an affiliate, the court may order a joint

administration of the estates.” Garrett Motion Inc. is a Debtor in these Chapter 11 Cases, and the

37 Debtors are “affiliates” of each other as that term is defined in section 101(2) of the


                                                 -14-
SC1:5221165.11
20-12212-mew           Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28             Main Document
                                           Pg 14 of 32



Bankruptcy Code and as used in Bankruptcy Rule 1015(b). Thus, joint administration of the

Debtors’ Chapter 11 Cases is appropriate under Bankruptcy Rule 1015(b) and, accordingly, this

Court has the authority to grant the relief requested herein.

                 11.     Joint administration of these Chapter 11 Cases will promote efficiency and

will ease the administrative burden on the Court and all parties-in-interest. Because the Debtors’

financial affairs and business operations are closely related, many of the motions, hearings and

orders in these Chapter 11 Cases will affect all of the Debtors. Joint administration will

significantly reduce the volume of paper that otherwise would be filed with the Clerk of the

Court, because it will avoid the preparation, replication, service and filing, as applicable, of

duplicative notices, applications and orders. Joint administration will therefore render the

completion of various administrative tasks less costly and will minimize the number of

unnecessary delays. The relief requested by this Motion will also simplify supervision of the

administrative aspects of these Chapter 11 Cases by the U.S. Trustee.

                 12.     Section 105(a) of the Bankruptcy Code provides the Court with the power

to grant the relief requested herein by permitting the Court to “issue any order, process or

judgment that is necessary or appropriate to carry out the provisions of the [Bankruptcy Code].”

11 U.S.C. § 105(a). Further, joint administration of these Chapter 11 Cases will not prejudice or

adversely impact the rights of the Debtors’ creditors because the relief sought herein is purely

procedural and is not intended to affect substantive rights. Each creditor may still file a claim

against individual estates, as applicable. Moreover, all creditors will benefit from the reduced

costs that will result from the joint administration of these Chapter 11 Cases.

                 13.     For these reasons, the Debtors submit that the relief requested herein is in

the best interest of the estates and will reduce administrative burdens on the Court and all parties-



                                                 -15-
SC1:5221165.11
20-12212-mew           Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28           Main Document
                                           Pg 15 of 32



in-interest, and therefore should be granted. Joint administration of interrelated chapter 11 cases

is routinely approved by courts in this jurisdiction. See, e.g., In re LSC Communications, Inc.,

20-10950 (SHL) (Apr. 15, 2020), D.I. 33 (approving joint administration and permitting debtors

to file their monthly operating reports required by the Operating Guidelines and Reporting

Requirements for Debtors in Possession and Trustees by consolidating the information in one

report that tracks and breaks out all of the specific information on a debtor-by-debtor basis); In re

Fairway Grp. Holdings Corp., 20-10161 (JLG) (Jan. 27, 2020), D.I. 68 (same); In re Deluxe

Entm’t Servs. Grp. Inc., 19-23774 (RDD) (Oct. 11, 2019), D.I. 3 (same); In re Stearns Holdings,

LLC, 19-12226 (SCC) (July 10, 2019), D.I. 3 (same); In re Windstream Holdings, Inc. 19-22312

(RDD) (Feb. 28, 2019), D.I. 56 (same).

                                               Notice

                 14.     No creditors’ committee has been appointed in these Chapter 11 Cases.

Notice of this Motion has been provided to: (a) the U.S. Trustee; (b) counsel to Citibank, N.A.,

as administrative agent under the DIP credit facility, Weil, Gotshal & Manges LLP, 767 Fifth

Avenue, New York, NY 10153, Attn: Ray C. Schrock, P.C. (ray.schrock@weil.com) and

Candace M. Arthur, Esq. (candace.arthur@weil.com); (c) counsel to JPMorgan Chase Bank,

N.A., as administrative agent under the Debtors’ prepetition credit facility, Stroock & Stroock &

Lavan LLP, 180 Maiden Lane, New York, NY 10038, Attn: Kristopher M. Hansen

(khansen@stroock.com), Jonathan D. Canfield (jcanfield@stroock.com), Joanne Lau

(jlau@stroock.com) and Alexander A. Fraser (afraser@stroock.com); (d) counsel to the ad hoc

group of lenders under the Debtors’ prepetition credit facility, Gibson, Dunn & Crutcher LLP,

200 Park Avenue, New York, NY 10166, Attn: Scott J. Greenberg

(sgreenberg@gibsondunn.com), Steven A. Domanowski (sdomanowski@gibsondunn.com) and



                                                -16-
SC1:5221165.11
20-12212-mew           Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28            Main Document
                                           Pg 16 of 32



Matthew G. Bouslog (mbouslog@gibsondunn.com); (e) counsel to the Stalking Horse Bidder,

Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Attn: Brian M.

Resnick (brian.resnick@davispolk.com) and Joshua Y. Sturm (joshua.sturm@davispolk.com);

(f) counsel to the ad hoc group of bondholders, Ropes & Gray LLP, 1211 Avenue of the

Americas, New York, NY 10036, Attn: Matthew M. Roose (matthew.roose@ropesgray.com)

and Mark I. Bane (mark.bane@ropesgray.com); (g) the parties identified on the Debtors’

consolidated list of 30 largest unsecured creditors; and (h) to the extent not listed herein, those

parties requesting notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be provided.

                                          No Prior Request

                 15.     No prior motion for the relief requested herein has been made to this or

any other Court.

                                             Conclusion

                 WHEREFORE, for the reasons set forth herein, the Debtors respectfully request

that the Court (a) enter the Order, substantially in the form attached hereto as Exhibit A and

(b) grant such other and further relief as is just and proper.




                                                 -17-
SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28     Main Document
                                     Pg 17 of 32



 Dated: September 20, 2020         /s/    Andrew G. Dietderich
 New York, New York                Andrew G. Dietderich
                                   Brian D. Glueckstein
                                   Benjamin S. Beller
                                   Noam R. Weiss
                                   SULLIVAN & CROMWELL LLP
                                   125 Broad Street
                                   New York, New York 10004
                                   Telephone: (212) 558-4000
                                   Facsimile:    (212) 558-3588
                                   E-mail:       dietdericha@sullcrom.com
                                                  gluecksteinb@sullcrom.com
                                                  bellerb@sullcrom.com
                                                  weissn@sullcrom.com

                                   Proposed Counsel to the Debtors




                                        -18-
SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                     Pg 18 of 32



                                    EXHIBIT A

                                  Proposed Order




SC1:5221165.11
20-12212-mew      Doc 2    Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                       Pg 19 of 32



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION INC.,                            :      Chapter 11
                                                :
                                  Debtor.       :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
BRH LLC,                                        :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
CALVARI LIMITED,                                :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
FRICTION MATERIALS LLC.,                        :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :




SC1:5221165.11
20-12212-mew        Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                        Pg 20 of 32



                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT ASASCO INC.,                             :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT BORROWING LLC,                           :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT HOLDING COMPANY SÀRL,                    :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT LX I S.À R.L.,                           :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x




SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                     Pg 21 of 32



                                   x
                                   :
In re                              :
                                   :
GARRETT LX II S.À R.L.,            :                 Chapter 11
                                   :
                          Debtor.  :                 Case No. _____ (__)
                                   :
Tax I.D. No.: XX-XXXXXXX           :
                                   :
                                   x
                                   :
In re                              :
                                   :
GARRETT LX III S.À R.L.,           :                 Chapter 11
                                   :
                          Debtor.  :                 Case No. _____ (__)
                                   :
Tax I.D. No.: XX-XXXXXXX           :
                                   :
                                   x
                                   :
In re                              :
                                   :
GARRETT MOTION AUTOMOTIVE RESEARCH :
                                                     Chapter 11
MEXICO S. DE R.L. DE C.V,          :
                                   :
                                                     Case No. _____ (__)
                          Debtor.  :
                                   :
Tax I.D. No.: N/A                  :
                                   :
                                   x




SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                     Pg 22 of 32



                                      x
                                      :
In re                                 :
                                      :
GARRETT MOTION AUSTRALIA PTY LIMITED, :              Chapter 11
                                      :
                         Debtor.      :              Case No. _____ (__)
                                      :
Tax I.D. No.: XX-XXXXXXX              :
                                      :
                                      x
                                      :
In re                                 :
                                      :
GARRETT MOTION HOLDINGS INC.,         :              Chapter 11
                                      :
                         Debtor.      :              Case No. _____ (__)
                                      :
Tax I.D. No.: XX-XXXXXXX              :
                                      :
                                      x
                                      :
In re                                 :
                                      :
GARRETT MOTION HOLDINGS II INC.,      :              Chapter 11
                                      :
                         Debtor.      :              Case No. _____ (__)
                                      :
Tax I.D. No.: N/A                     :
                                      :

                                     :
In re                                :
                                     :
GARETT MOTION INTERNATIONAL SERVICES :
                                                     Chapter 11
S.R.L.,                              :
                                     :
                                                     Case No. _____ (__)
                        Debtor.      :
                                     :
Tax I.D. No.: N/A                    :




SC1:5221165.11
20-12212-mew      Doc 2    Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                       Pg 23 of 32



                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND A LIMITED,               :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND B LIMITED,               :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND C LIMITED,               :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x
                                                :
In re                                           :
                                                :
GARRETT MOTION IRELAND LIMITED,                 :      Chapter 11
                                                :
                                Debtor.         :      Case No. _____ (__)
                                                :
Tax I.D. No.: XX-XXXXXXX                        :
                                                :
                                                x




SC1:5221165.11
20-12212-mew        Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                        Pg 24 of 32



                                                 :
In re                                            :
                                                 :
GARRETT MOTION ITALIA S.R.L.,                    :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION JAPAN INC.,                       :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION LLC,                              :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No. XX-XXXXXXX                          :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION MEXICO S.A. DE C.V,               :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: 98‐1009403                         :
                                                 :




SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                     Pg 25 of 32



                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION ROMANIA S.R.L.,      :                Chapter 11
                                    :
                         Debtor.    :                Case No. _____ (__)
                                    :
Tax I.D. No.: N/A                   :
                                    :
                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION SÀRL,                :                Chapter 11
                                    :
                         Debtor.    :                Case No. _____ (__)
                                    :
Tax I.D. No.: XX-XXXXXXX            :
                                    :
                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION SLOVAKIA S.R.O.,     :                Chapter 11
                                    :
                         Debtor.    :                Case No. _____ (__)
                                    :
Tax I.D. No.: N/A                   :
                                    :
                                    x
                                    :
In re                               :
                                    :
GARRETT MOTION SWITZERLAND HOLDINGS :
                                                     Chapter 11
SÀRL,                               :
                                    :
                                                     Case No. _____ (__)
                         Debtor.    :
                                    :
Tax I.D. No.: XX-XXXXXXX            :

                                              x




SC1:5221165.11
20-12212-mew        Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                        Pg 26 of 32



                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK A LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK B LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK C LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: XX-XXXXXXX                         :
                                                 :
                                                 x
                                                 :
In re                                            :
                                                 :
GARRETT MOTION UK D LIMITED,                     :      Chapter 11
                                                 :
                                 Debtor.         :      Case No. _____ (__)
                                                 :
Tax I.D. No.: N/A                                :
                                                 :
                                                 x




SC1:5221165.11
20-12212-mew     Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28   Main Document
                                     Pg 27 of 32



                                     x
                                     :
In re                                :
                                     :
GARRETT MOTION UK LIMITED,           :               Chapter 11
                                     :
                        Debtor.      :               Case No. _____ (__)
                                     :
Tax I.D. No.: N/A                    :
                                     :
                                     x
                                     :
In re                                :
                                     :
GARRETT TRANSPORTATION I INC.,       :               Chapter 11
                                     :
                        Debtor.      :               Case No. _____ (__)
                                     :
Tax I.D. No. XX-XXXXXXX              :
                                     :
                                     x
                                     :
In re                                :
                                     :
GARRETT TRANSPORTATION SYSTEMS LTD, :                Chapter 11
                                     :
                        Debtor.      :               Case No. _____ (__)
                                     :
Tax I.D. No.: N/A                    :
                                     :
                                     x
                                     :
In re                                :
                                     :
GARRETT TRANSPORTATION SYSTEMS UK II :
                                                     Chapter 11
LTD ,                                :
                                     :
                                                     Case No. _____ (__)
                        Debtor.      :
                                     :
Tax I.D. No.: N/A                    :

                                              x




SC1:5221165.11
20-12212-mew          Doc 2      Filed 09/20/20 Entered 09/20/20 20:28:28                     Main Document
                                             Pg 28 of 32



                                                                 x
                                                                 :
In re                                                            :
                                                                 :
GARRETT TS LTD,                                                  :        Chapter 11
                                                                 :
                                         Debtor.                 :        Case No. _____ (__)
                                                                 :
Tax I.D. No.: XX-XXXXXXX                                         :
                                                                 :
                                                                 x
                                                                 :
In re                                                            :
                                                                 :
GARRETT TURBO LTD,                                               :        Chapter 11
                                                                 :
                                         Debtor.                 :        Case No. _____ (__)
                                                                 :
Tax I.D. No.: N/A                                                :
                                                                 :
                                                                 x

ORDER DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 11 CASES

                 Upon the motion (the “Motion”)1 of Garrett Motion Inc. and certain of its

affiliated debtors and debtors-in-possession (collectively, the “Debtors”) for entry of an order

(this “Order”), pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 1015(b)

(a) directing the joint administration of these Chapter 11 Cases and the cases identified therein

for procedural purposes only and (b) granting related relief; and this Court having jurisdiction to

consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and venue of these Chapter 11

Cases and the Motion in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this matter being a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found

that proper and adequate notice of the Motion and the relief requested therein has been provided

in accordance with the Bankruptcy Rules and the Local Rules of the United States Bankruptcy



1
    Capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the Motion.


SC1:5221165.11
20-12212-mew          Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28               Main Document
                                          Pg 29 of 32



Court for the Southern District of New York (the “Local Rules”), and that, except as otherwise

ordered herein, no other or further notice is necessary; and any objections (if any) to the Motion

having been withdrawn, resolved or overruled on the merits; and a hearing having been held to

consider the relief requested in the Motion and upon the record of the hearing and all of the

proceedings had before this Court; and this Court having found and determined that the relief

sought in the Motion is in the best interests of the Debtors, their estates, their creditors and all

other parties-in-interest; and that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor;

                 IT IS HEREBY ORDERED THAT:

                 1.     The Motion is GRANTED as set forth herein.

                 2.     These Chapter 11 Cases shall be jointly administered pursuant to

Bankruptcy Rule 1015(b) and consolidated for procedural purposes only.

                 3.     The Clerk of the Court shall maintain one file and one docket for these

Chapter 11 Cases, which file and docket shall be the file and docket for the Chapter 11 Case of

Garrett Motion Inc., Case No. __-_____ (___).

                 4.     All pleadings filed in these Chapter 11 Cases shall bear a consolidated

caption in the following form:




                                                  -2-
SC1:5221165.11
20-12212-mew           Doc 2      Filed 09/20/20 Entered 09/20/20 20:28:28                       Main Document
                                              Pg 30 of 32



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________ x
                                             :
In re                                        :                              Chapter 11
                                             :
GARRETT MOTION INC., et al.,1                :                              Case No. _____ (__)
                                             :
                              Debtors.       :                              Jointly Administered
                                             :
____________________________________________ x


1   The last four digits of Garrett Motion Inc.’s tax identification number are 3189. Due to the large number of
    debtor entities in these Chapter 11 Cases, for which the Debtors have requested joint administration, a complete
    list of the Debtors and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
    agent at http://www.kccllc.net/garrettmotion. The Debtors’ corporate headquarters is located at La Pièce 16,
    Rolle, Switzerland.

                 5.       The foregoing caption satisfies the requirements set forth in section

342(c)(1) of the Bankruptcy Code.


                 6.       The Clerk of the Court shall make a docket entry in each of the Chapter 11

Cases (except that of Garrett Motion Inc.) to reflect the joint administration of these Chapter 11

Cases, substantially as follows:

         An Order has been entered in this case in accordance with rule 1015(b) of the
         Federal Rules of Bankruptcy Procedure directing the procedural consolidation and
         joint administration of the chapter 11 cases of Garrett Motion Inc. Case No.
         _______ (___); BRH LLC Case No. _______ (___); Calvari Limited Case No.
         _______ (___); Friction Materials LLC Case No. _______ (___); Garrett ASASCO
         Inc. Case No. _______ (___); Garrett Borrowing LLC Case No. _______ (___);
         Garrett Holding Company Sarl Case No. _______ (___); Garrett LX I S.à r.l. Case
         No. _______ (___); Garrett LX II S.à r.l. Case No. _______ (___); Garrett LX III
         S.à r.l. Case No. _______ (___); Garrett Motion Automotive Research Mexico S.
         de R.L. de C.V Case No. _______ (___); Garrett Motion Australia Pty Limited
         Case No. _______ (___); Garrett Motion Holdings Inc. Case No. _______ (___);
         Garrett Motion Holdings II Inc. Case No. _______ (___); Garrett Motion
         International Services S.r.l. Case No. _______ (___); Garrett Motion Ireland A
         Limited Case No. _______ (___); Garrett Motion Ireland B Limited Case No.
         _______ (___); Garrett Motion Ireland C Limited Case No. _______ (___); Garrett
         Motion Ireland Limited Case No. _______ (___); Garrett Motion Italia S.r.l. Case
         No. _______ (___); Garrett Motion Japan, Inc. Case No. _______ (___); Garrett

                                                         -3-
SC1:5221165.11
20-12212-mew           Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28            Main Document
                                           Pg 31 of 32



         Motion LLC Case No. _______ (___); Garrett Motion México S.A. de C.V Case
         No. _______ (___); Garrett Motion Romania S.r.l. Case No. _______ (___); Garrett
         Motion Sàrl Case No. _______ (___); Garrett Motion Slovakia s.r.o. Case No.
         _______ (___); Garrett Motion Switzerland Holdings Sàrl Case No. _______
         (___); Garrett Motion UK A Limited Case No. _______ (___); Garrett Motion UK
         B Limited Case No. _______ (___); Garrett Motion UK C Limited Case No.
         _______ (___); Garrett Motion UK D Limited Case No. _______ (___); Garrett
         Motion UK Limited Case No. _______ (___); Garrett Transportation I Inc. Case
         No. _______ (___); Garrett Transportation Systems Ltd Case No. _______ (___);
         Garrett Transportation Systems UK II Ltd Case No. _______ (___); Garrett TS Ltd
         Case No. _______ (___); and Garrett Turbo Ltd Case No. _______ (___). The
         docket in the chapter 11 case of Garrett Motion Inc., Case No. _______ (___)
         should be consulted for all matters affecting this case.

                 7.      One consolidated docket, one file and one consolidated service list shall be

maintained by the Debtors and kept by the Clerk of the Court with the assistance of the notice

and claims agent retained by the Debtors in these Chapter 11 Cases.

                 8.      The Debtors may file their monthly operating reports required by the

Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

issued by the U.S. Trustee, by consolidating the information required for each debtor in one

report that tracks and breaks out all of the disbursements on a debtor-by-debtor basis in each

monthly operating report.

                 9.      Nothing contained in the Motion or this Order shall be deemed or

construed as directing or otherwise effecting a substantive consolidation of these Chapter 11

Cases.

                 10.     The Debtors are authorized and empowered to execute and deliver such

documents, and to take and perform all actions necessary to implement and effectuate the relief

granted in this Order.

                 11.     The requirements set forth in Local Rule 9013-1(b) are satisfied.




                                                  -4-
SC1:5221165.11
20-12212-mew           Doc 2   Filed 09/20/20 Entered 09/20/20 20:28:28             Main Document
                                           Pg 32 of 32



                 12.     This Court shall retain jurisdiction with respect to any matters, claims,

rights or disputes arising from or related to the Motion or the implementation of this Order.


 Dated: ______________________
        New York, New York                              United States Bankruptcy Judge




                                                  -5-
SC1:5221165.11
